 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    JORGE FERNANDEZ,                                Case No. 1:19-cv-01220-DAD-JLT (PC)
12                         Plaintiff,                 FINDINGS AND RECOMMENDATIONS
                                                      TO DISMISS CLAIMS AND
13            v.                                      DEFENDANTS
14    SATTERFIELD, et al.,                            14-DAY DEADLINE
15                         Defendants.
16

17          On June 6, 2021, the Court screened Plaintiff’s second amended complaint and found that

18   it states cognizable claims of retaliation against Defendants Satterfield, Eslick, Salzer, Bick,

19   Boyette, Darby, and Flores-Hernandez. (Doc. 43.) The remaining claims were not cognizable.

20   (Id.) The Court therefore directed Plaintiff to file a third amended complaint curing the

21   deficiencies in his pleading or to notify the Court that he wishes to proceed only on the claims

22   found cognizable. (Id. at 13.) On June 21, 2021, Plaintiff filed a notice that he “wishes to only

23   proceed on claims found cognizable.” (Doc. 44.) Accordingly, and for the reasons set forth in the

24   Court’s screening order (Doc. 43), the Court RECOMMENDS that:

25                 1. Defendants Jackson and Varney be DISMISSED; and,

26                 2. The claims in Plaintiff’s complaint be DISMISSED, except for its First

27                    Amendment retaliation claims against Defendants Satterfield, Eslick, Salzer, Bick,

28                    Boyette, Darby, and Flores-Hernandez.
 1          These Findings and Recommendations will be submitted to the United States District

 2   Judge assigned to this case, pursuant to 28 U.S.C. § 636(b)(l). Within 14 days of the date of

 3   service of these Findings and Recommendations, Plaintiff may file written objections with the

 4   Court. The document should be captioned, “Objections to Magistrate Judge’s Findings and

 5   Recommendations.” Failure to file objections within the specified time may result in waiver of

 6   rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

 7   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 8
     IT IS SO ORDERED.
 9
10      Dated:     June 23, 2021                            _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
